The trial court granted the motion of defendant conditionally, and set aside the verdict after the plaintiff had refused to remit $1,000 of its amount, and from this decision the plaintiff appealed. The rule to be applied by us is stated in Gray v. Fanning,73 Conn. 115, 117, 46 A. 831, as follows: "In such a matter a large discretion is of necessity vested in the trial court, and only in cases where that discretion is unreasonably exercised ought the action of the trial court to be set aside." See also Belsky v. Sheronas,95 Conn. 693, 694, 112 A. 268; Dripps v. Meader,94 Conn. 559, 561, 109 A. 808; Loomis v. Perkins,70 Conn. 444, 447, 39 A. 797.
In determining whether this discretion has been unreasonably exercised, we must of necessity give great weight to the action of the trial court. Reading the evidence with care and giving due weight to the action of the trial court, we cannot hold that it unreasonably exercised its discretion in its conclusion that the amount of the verdict rendered "for injuries which were not permanent and could hardly be called serious, must be deemed excessive," and for that reason ordered theremittitur.
   There is no error.